DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: the limitation of “wherein the at last one barrier” appears to be a typographical error of “wherein the at least one barrier”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the at least one second wall" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether applicant refers the at least one second wall to an annular wall cited in claim 1.
Claim 13 recites the limitation "the at least one second wall" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether applicant refers the at least one second wall to an annular wall cited in claim 1.  Furthermore, the limitation of “the plurality of support members are configured to transfer heat from the first channel to the second channel” render the scope of the claim indefinite since the limitation of claim 13 does not further narrow the scope of the claim since claim 1 already recites that the support members are in thermal contact with the at least one first wall and the annular wall of the second channel to facilitate thermal exchange between the first fluid in the first channel and the second fluid in the second channel.
Claims 7 and 13 are further rejected as can be best understood by the examiner in which the at least one second wall is assumed to be the annular wall. 
Note: the limitation of “support members” does not invoke 112F since the support member is modified with sufficient structure includes a structure that extend between the at least first wall and the annular wall to provide a support function of either the first or the annular wall. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2,4,5 and 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 11,035,616. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between claims 1-2,4,5 and 7-12 and claims 1-7 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus, the invention of claim 1-2,4,5 and 7-12 are in effect a “species” of the “generic” invention of claims 1-7.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d2010 (Fed. Cir. 1993).  Since claim 1-2,4,5 and 7-12 are anticipated by claims 1-7 of the patent, it is not patentable distinct from claims 1-7. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 9,10,11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wunder (US 4,059,882).  Regarding claim 1, Wunder discloses (figures 1-2) a heat exchanger comprising a first channel (16) for porting a first fluid, wherein the first channel is defined by at least one first wall (the first wall 12 is an inner boundary of the first channel); a second channel (14) for porting a second fluid, wherein the second channel is defined by an annular wall (11); at least one barrier chamber (15) surrounding the annular wall of the second channel and located between the at least one first wall and the annular wall of the second channel, wherein the at least one barrier chamber is configured such that a rupture of one of the at least one first wall and the annular wall of the second channel does not result in mixing of the first fluid and the second fluid (chamber 15 is located between channel 16 and 14, therefore, it is capable of preventing any mixing of the two fluids if any one of the fluid leaks out from its channel); and a plurality of support members (18), extending between the at least one first wall (12) and the annular wall (11) of the second channel, wherein the support members (17) are in thermal contact with the at least one first wall and the annular wall of the second channel to facilitate thermal exchange between the first fluid in the first channel and the second fluid in the second channel.  (fins 17 are capable of conducting heat between the two walls 11 and 12). Regarding claim 9, Wunder discloses (figure 2) that the first channel (at least one channel 16 formed by the fold of the fins 19, has a substantially triangular shape).  Regarding claim 10, Wunder discloses (figure 8) that the channel (at least one channel formed by the fold of the fins), can have a shape of a rectangular.  Regarding claim 11, Wunder discloses (figures 1-2) that the second channel has an annular shape (shape of tube 11). Regarding claim 12, Wunder discloses that the plurality of support members (18) are configured to transfer heat from the first channel to the second channel. 

Claims 1,4,6 and 11-12 are rejected under 35 U.S.C. 102(b) as being anticipated by Karatas et al. (US 2017/0191766A) .  Regarding claim 1, Karatas discloses (figure 3, and paragraph 21) a heat exchanger comprising a first channel (202) for porting a first fluid, wherein the first channel defined by at least one first wall (wall of the conduit 202); a second channel (204) for porting a second fluid, wherein the second channel is defined by an annular wall (wall of the conduit 204); at least one barrier chamber surrounding the annular wall of the second channel (chamber formed by outer wall 216 to receive 212 and 214 surrounding both the first and second channels), wherein the at least one barrier chamber is configured such that a rupture of one of the at least one first wall and the at least one second wall does not result in mixing of the first fluid and the second fluid (the leaking fluid from any one of the channel will enter the chamber but does not mix with the other fluid in the other channel), wherein the at least one barrier chamber surrounds the second channel (204); and a plurality of support members (each half of the conductive element 212 constitutes a support member shown in figure A below ) extending between the at least one first wall and the at least one second wall.  Regarding claim 4, Karatas discloses (paragraph 18) that the second channel  (204) is configured to port fuel. Regarding claim 6, Karatas discloses that the barrier chamber is filled with an insulative material (insulative material 214 is located within the barrier chamber formed by the outer wall 216), and the insulative material inherently has a lower thermal conductivity compared to the support member (copper, aluminum or graphite). 
Regarding claim 11, the second channel  (204) has an annular shape.  Regarding claim 12, Karatas discloses that the support member (212) is configured to transfer heat from the first heat channel to the second channel.  
Claims 2,3 and 7-8 are rejected  under 35 U.S.C. 103 as obvious over Karatas et al. (US 2017/0191766A).  Regarding claims 2 and 3, Karatas substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the first channel is configured to port air and the first channel is configured to port aircraft engine bleed air, which has an inlet temperature from 300 F to 1300 F, inclusively.  Karatas discloses (paragraph 18) that the heat exchanger is readily applicable to other system not only fuel and the first and second conduits (204,204) is made of aluminum, steel or titanium (paragraph 18), which is configured to endure hot bleed air from 300F to 1300F flowing through for a purpose of allowing aircraft engine bleed air to exchange heat with other fluid. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to configure the conduit to port air at a temperature from 300F to 1300F for a purpose of allowing aircraft engine bleed air to exchange heat with other fluid. Regarding claims 7-8, Karatas does not disclose that the tube and the support member is formed of Inconel 625.  However, applicant does not disclose any criticality or any particular purpose to use Inconel 625.  It is known in the art  that the Inconel 625 is a good heat resistant alloy which can be used in high temperature environment (see 2005/0183419A1, paragraph 59 for evidence). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Inconel 625 as the material of the conduit and its support for improving its heat resistant since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In Re Leshin, 125 USPQ 416.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Karatas  in view of  Moriarty (US 5,309,637).  Karatas substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that first channel has a rectangle or squared shape.  Moriarty discloses (figure 1) a heat exchanger that has a plurality of tubes (12), wherein the tube has a square shape for a purpose of obtaining a heat transfer performance as desired. Since Moriarty et al. is from the same field of heat exchanger as applicant’s invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Moriarty’s teaching in Karatas’s device for a purpose of obtaining a heat exchange performance as desired. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Karatas in view of Przybylski et al. (US 20120180990A1).   Karatas substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that first channel has a triangular shape.  Przybylski et al discloses (paragraph 5) a heat exchanger that has a plurality of tubes, wherein the tube has a triangular shape for a purpose of increasing heat exchange surface area up to 1.3 times larger than the circular cross section tube.  Since Przybylski et al. is from the same field of heat exchanger as applicant’s invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Przybylski’s teaching in Karatas’s device for a purpose of increasing heat exchange surface area of the tube up to 1.3 times larger than the circular cross section tube.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Karatas  in view of  Custer (US 2019/0211949A1). Karatas substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the heat exchanger include first wall, second wall and the support member are an additively manufactured structure.   Custer  discloses (figures 1 and 2, paragraphs 32 and 67) a heat exchanger that has an integrated array of tubes (100) with a plurality of dividing walls to form different flow channels (132), wherein the entire tube arrays are an additive manufactured structure for a purpose of allowing the heat exchanger to be formed integrally, as a single monolithic components and include a variety of features not possible when using prior manufacturing methods. Since Custer  is from the same field of heat exchanger as applicant’s invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Custers teaching of additively manufacturing method to make a heat exchanger  in Karatas’s device for a purpose of a purpose of allowing the heat exchanger to be formed integrally, as a single monolithic components and include a variety of features not possible when using prior manufacturing methods.

         Claims 2,3,4 and 6-8 are rejected  under 35 U.S.C. 103 as obvious over Wunder (US 4,059,882).  Regarding claims 2, 3 and 4, Wunder substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the first channel is configured to port air and the first channel is configured to port aircraft engine bleed air, which has an inlet temperature from 300 F to 1300 F, inclusively or the second channel is configured to port fuel.  Wunder discloses (column 4, lines 37-59) that the heat exchanger have various possible uses and the conduits and supports are made of metal (metallurgical bonded together, brazing).  Therefore, it depends on the intended use of the heat exchanger for any fluid to flow into the heat exchanger.  The heat exchanger is capable of porting air or hot air such as hot bleed air from 300F to 1300F and fuel to flow through the first channel and the second channel respectively for a purpose of allowing aircraft engine bleed air to exchange heat with fuel. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to configure the conduits to port air at a temperature from 300F to 1300F or fuel for a purpose of allowing aircraft engine bleed air to exchange heat with fuel as intended. Regarding claims 7-8, Wunder does not disclose that the tube and the support members are formed of Inconel 625.  However, applicant does not disclose any criticality or any particular purpose to use Inconel 625.  It is known in the art  that the Inconel 625 is a good heat resistant alloy which can be used in high temperature environment (see 2005/0183419A1, paragraph 59 for evidence). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Inconel 625 as the material of the conduit and its support for improving its heat resistant since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In Re Leshin, 125 USPQ 416.  Regarding claim 6, Wunder discloses (figures 1-2) that the barrier chamber (15) is filled with a working fluid as it enters inlet 46) and the plurality of support members (fins 18) is made of metal (metallurgical bonded to the tube).  It is known in the art that metal has a much higher thermal conductivity than a fluid.  Therefore, it is obvious that the barrier chamber is filled with a material that is lower thermal conductivity compared to the support members (fins). 

    PNG
    media_image1.png
    713
    904
    media_image1.png
    Greyscale

Figure A: The modified figure corresponds to figure 3 of Karatas with limitation shown.

Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting rejection.  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, in particular reference to Karatas and Wunder are the closest prior art does not disclose the combination of a plurality of supports member extend between the first wall and the annular wall and in thermal contact with the walls to facilitate thermal exchange between the fluid and the chamber is filled with graphite. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Conffinberry (US 4,096,616) discloses a concentric tube heat exchanger.
So (US 5,107,922) discloses a strip fin for use in contact heat exchangers.
Broodman (US 4,817,672) discloses a composite tube for heating gas.
Kobres Jr (US 4,014,369) discloses a triple pipe low temperature pipeline.
Lija et al. (US 3,889,715) discloses an arrangement in a pipe for enclosing insulation.
Wagner (US 4,707,982) discloses a thermal regenerative injector.
L. E. Lauk (US 3,267,559) discloses a multi-contoured structure.
Fewell et al. (US 3,999,602) discloses a matrix heat exchanger with graphite..


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763